DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, readable on claims 7-11 (and new claims 12 and 13) in the reply filed on 08/09/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7/ 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Housing et al. JP 2014-504129 A [Housing].
Regarding Claim 7, Housing teaches A magnet module [fig. 16], comprising: a plurality of permanent magnets arranged in a straight line along a first direction [see permanent magnet modules (61) having permanent magnets (62), the magnets with the S and N poles, FIG. 16], magnet polarity directions of the plurality of permanent magnets which are parallel to a second direction being alternatively arranged in the first direction [see S and N poles, FIG. 16]; an injection molded frame to fix the plurality of permanent magnets [see the frame around the magnets, FIG. 16]; and an injection molded base [63, he base which is a kind of support mechanism serves as a connection part (63) for connecting the plurality of permanent magnet modules (62), that is, the base and the connection (63) are integrated, The permanent magnet module (62) can be immediately fixed to the base] in which a plurality of base holes are formed [where the bolts can be aligned. The field side having a plurality of permanent magnet modules is fixed to the support mechanism (base) over the entire section in the traveling direction, and can be fixed to the support mechanism at regular intervals, and the support mechanism that fixes the field side The base that functions as can be fixed to the floor via a plurality of fixing bolts that are aligned in the direction of travel left and right about the field side, FIGs. 15-16].
Regarding Claim 13, Housing teaches The magnet module of claim 7, wherein the injection molded frame and the injection molded base form an L-shape [FIG. 16 shows the injection molded frame and the injection molded base form an L-shape] in cross section perpendicular to the first direction [along the direction of poles NS].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8/ 10/ 12 are rejected under 35 U.S.C. 103 as being unpatentable over Housing et al. JP 2014-504129 A [Housing] as applied to claim 7 above, and further in view of Akiyoshi et al. JP 2004-350419 A [Akiyoshi].
Regarding Claim 8, Housing discloses the claimed invention except for a metal plate inserted into the injection molded base. 
Akiyoshi teaches in the figure, 1 is a linear motor, 2 is a mover, 3 is a stator, 4 is a permanent magnet, 5 is a yoke base, 6 is a field yoke, 7 is an armature winding, 8 is a metal frame, 9 is The winding fixing plate 10 is a resin mold. 
It would have been obvious to one  having ordinary skill in the art at the time the invention was filed to modify Housing to have a metal plate as taught by Akiyoshi for better stability which leads to better performance.
Regarding Claims 10/ 12, Housing and Akiyoshi disclose the claimed invention except for the base hole is disposed at a position corresponding to a position between two adjacent permanent magnets in the injection molded frame, based on the first direction, or the plurality of base holes are drilled in a third direction perpendicular to the first and second directions 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the position of the base hole for a better stability and better performance, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70
Allowable Subject Matter
Claims 9/ 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837